Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
An attempt by the Office to electronically retrieve, under the priority document exchange program, the foreign application 2018-017264 to which priority is claimed has FAILED on 08/19/2020.
Drawings
The drawings were received on 20 January 2014.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on is in compliance with the provisions of 37 CFR1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Summary
This office action is in response to the application filed on 02/02/2018.  
Claims 1-24 are pending and have been examined.
Allowable Subject Matter
Claims 1-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a second correction circuit connected between the power supply and the ground and formed of a series circuit of a second current source and a second differential pair; 
”.
In re to claim 6, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a control terminal of a second transistor forming the second differential pair is connected to a node having a potential different from that of the node of the first voltage dividing circuit, wherein a current output terminal of the first transistor forming the first differential pair and a current output terminal of the second transistor forming the second differential pair are connected to a common connection point from which a current for correcting a temperature characteristic of the reference voltage generation circuit is output16/20pair is connected to a node having a potential different from that of the node of the first voltage dividing circuit, wherein a current output terminal of the first transistor forming the first differential pair and a current output terminal of the second transistor forming 5the second differential pair are connected to a common connection point from which a current for correcting a temperature characteristic of the reference voltage generation circuit is output.  ”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-5, claims 2-5 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 7-13, claims 7-13 depend from claim 6, thus are also allowed for the same reasons provided above.     

The closest prior art listed on form 892 (US 5,767,664) and not specifically relied upon is considered related to applicant’s disclosure to further show the general state of the art. The prior art cited relates to A bandgap voltage reference circuit for providing a correction current to compensate the adverse effects of temperature; first and second current sources; first and second differential pairs and multiple voltage divider circuits. However, there is no teaching or fairly suggestion to have a second correction circuit connected between the power supply and the ground and formed of a series circuit of a second current source and a second differential pair; and a second voltage dividing circuit provided in a path, which generates a positive temperature characteristic voltage having a positive temperature characteristic, for dividing the positive temperature characteristic voltage in multiple stages; a control terminal of a second transistor forming the first differential pair is connected to a node having a potential different from that of the node of the path of the positive temperature characteristic voltage, a current output terminal of the second transistor forming the first differential pair and a current output terminal of the first transistor forming the second differential pair are connected to a common connection point from which a current correcting a temperature characteristic of a reference voltage generation circuit is generated.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839